WELSH, District Judge.
We hold that the matter complained of by the plaintiff has merit. However, we refuse to grant said plaintiff’s motion for judgment under Rule 37, Fed.Rules Civ.Proc. 28 U.S.C., because we feel defendant and its counsel acted in good faith. So that the defendant and its counsel will have knowledge of their duty in the event they are confronted with similar situations in the future the following brief statement of the case is given.
After defendant made answer to interrogatories propounded by plaintiff, plaintiff took the oral depositions of one C. S. Caswell, who had been identified as a witness by the defendant in its answers to plaintiff’s interrogatories. In the course of the oral depositions plaintiff’s counsel learned that said C. S. Caswell had given statements to the defendant, and the matter presently complained of by plaintiff for which she seeks judgment is that the defendant in its answers to certain of plaintiff’s interrogatories did not make use of the information contained in those statements. Defendant’s contentions, which we feel are made in good faith but which we overrule, are that there is no duty to furnish a particular witness’ version of an occurrence in the absence of an interrogatory specifically requesting it and that the information contained in the statements of the said C. S. Caswell was in conflict with other information in defendant’s file and therefore defendant was unwilling to rély on the information contained in the statements.
Accordingly, plaintiff’s motion for judgment under Rule 37 will be denied.